 230DECISIONSOF NATIONALLABOR RELATIONS BOARDthe highest classification they lead.Although no final determinationismade by the foreman in disciplinary or wage matters without anindependent investigation, the record shows that a leadman's recom-mendations are given serious consideration and substantial weight.We find, therefore, on the basis of the record as a whole, that theleadmen are supervisors and we shall exclude them from the unit.'The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All carpenters maintenance and carpenters maintenance rough andall cabinetmakers and cabinet woodworkers employed by the North-rop Division of Northrop Aircraft, Inc. at the Employer's Hawthorne,California, plant and its facilities, including the Lynwood and Mari-posaMaple warehouses; the Edwards Air Force facility, Muroc,California, the Northrop facility at the Los Angeles InternationalAirport; the Torrance, California, facility; and Palmdale, California,facility, excluding the Anaheim, California, Division; Optical Lab-oratory, Pasadena, California, the Radio Plane Corporation, VanNuys, California, and employees at all facilities located outside theState of California, leadmen, all other employees and all supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]2 h um ble OilcCRefininq Company,108 NLRB 1026, 1027;General Telephone CompanyofMichigan,112 NLRB 46, 60.Mid-SouthManufacturing Company,Inc.andAmalgamatedClothingWorkers of America,AFL-CIO.Cases Nos. 15-CA-925 and 15-CA-961.March 31, 1958DECISION AND ORDEROn August 13, 1957, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissedwith respect to such allegations.Thereafter, the Respondent andthe General Counsel filed exceptions to the Intermediate Report andsupporting briefs.120 NLRI3 No. 39. MID-SOUTH MANUFACTURING COMPANY, INC.231The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the exceptions, modifications,and additions noted below.1.The Trial Examiner found, and we agree, that the RespondentSection 8 (a) (1) of the Act, by interrogating employees regardingtheir union activities, threatening employees and applicants2for em-ployment with economic reprisals if they joined or assisted the Union,-soliciting employees to renounce union representation, and by warn-ing,an employee that another employee had been discharged becauseof her union activities.With respect to the Respondent's unlawful interrogation of em-ployees, the record shows that on the day after Plant SuperintendentHicks learned from Supervisor Minnie Edwards,that seven employees(Stinson,Barnes,Odom, Greenwood, E. Edwards, Dykes, andBrewer) had been passing out cards for membership in the Union,he summoned each of these employees to his office. In separate inter-views, except for employees Stinson and Barnes whose visits over-lapped, Hicks inquired of all seven employees whether or not they.were signing up employees for the Union.On these occasions, Hicksexpressed his opposition to union organization and their concertedactivities, which he characterized as a "stab in the back."To two ofthe employees, Greenwood and Brewer, Hicks also stated that theplant will close if the Union were successful in its organizational cam-paign.The Trial Examiner found that Hicks' interrogation ofGreenwood and Brewer was violative of the Act, because it wascoupled with a threat of economic reprisal.The General Counselexcepts to the Trial Examiner's failure to pass upon the legality ofHicks' interrogation of the other five employees.Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated, itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Bean and Jenkins]gThe Respondent does not except to the Trial Examiner's finding that Anderson,Strickland,and Mills,as applicants for employment,were entitled to the rights guaran-teed by Section 7 of the Act.It argues,however, that it is not responsible for the threatsmade to them and other employees by Floorlady Minnie Edwards,,because she was not asupervisor.We agree with the Trial Examiner's finding that Edwards is a supervisorwithin the meaning of the Act for whose coercive remarks the Respondent is answerable,as the record is clear that she exercises independent judgment in responsibly directingabout 60 employees under her immediate chargeSeeN. L. R. B.v.Armstrong Tare andRubber Company,228 F. 2d 159, 161(C A. 5), enfg 111 NLRB 708Moreover,accord-ing to Plant Superintendent Hicks'testimony,he discusses applicants with Edwards whoalso recommends applicants for employment.-- 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has held that the legality of any questioning of em-ployees by an employer depends upon "whether, under all the cir-cumstances, the interrogation reasonably tends to restrain or interferewith the employees in the exercise of rights guaranteed by the Act." aIn view of the Respondent's systematic interrogation of all 7 em-ployees concerning their union activities and sympathies, the factthat 2 of them were threatened with reprisals, and another (Stinson)was actually discriminatorily discharged during her interview, aswell as the Respondent's other unfair labor practices found herein,we find, contrary to the Trial Examiner, that the interrogation of all7 employees constituted interference, restraint, and coercion withinthe meaning of Section 8 (a) (1) of the Act'We further find, contrary to the Trial Examiner, that Plant Super-intendent Hicks' statement to employee Stinson during her interviewthat he would find out who the other union adherents were throughhis friends in the plant, constituted threatened surveillance in viola-tion of Section 8 (a) (1) of the Act. In our opinion, this statementplainly indicated that the Respondent would instigate surveillance toobtain information about his employees' union activities.2.Like the Trial Examiner, we find that the Respondent, in viola-tion of Section 8 (a) (3) and (1) of the Act, discriminatorily dis-charged BessieW. Stinson because of her union activity and notbecause of her alleged poor production record.'In accordance with the Board's policy, the Trial Examiner recom-mended that the Respondent offer Stinson immediate and full rein-statement to her former or substantially equivalent position and makeher whole for any loss of pay she may have suffered as a result of thediscrimination against her.After the issuance of the IntermediateReport, the Respondent filed with the Board a motion and supple-mental motion to reopen the record for the purpose of adducing evi-dence relating to Stinson's reinstatement in September 1957 and hersubsequent discharge.The General Counsel filed replies in opposi-tion to the motions.We hereby deny the Respondent's motion andsupplemental motion as the matters alleged therein should more prop-erly be left for determination at the compliance stage of this pro-ceeding, at which time the reinstatement and back-pay issues may beBlue Flash Empress, Inc,109 NLRB 591, 593.Spartansburg Sportswear Company,116 NLRB 1914,1924-1925,enfd. 246 F. 2d 366(C.A.4) ; Sardis Luggage Company,114 NLRB 446, 462-463,enfd. (modified in otherrespects)234 F. 2d 190(C A. 5).5In reaching this conclusion,we do not rely on the Trial Examiner's finding that noreplacement for Stinson was obtained until May 28, 1956, as the record indicates thatStinson's replacement was hired on May 14, 1956. This modification,however, does notalter our agreement with the Trial Examiner's subsidiary finding that Hicks had no onein mind to replace Stinson at the time of her discriminatory discharge. MID-SOUTH MANUFACTURING COMPANY, INC.233litigated, in the event of any disagreement among the parties.'Ac-cordingly, we deny the motions and adopt the Trial Examiner'srecommended remedy as to Stinson.Nor do we believe that the cir-cumstances surrounding Stinson's reinstatement, as alleged in theRespondent's motions, have any bearing upon our finding that Stin-son was discriminatorily discharged.ORDERUpon the entire record in this case,and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Mid-SouthManufacturing Company, Inc., Richton,Mississippi,itsofficers,agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workersof America,AFL-CIO,or anyotherlabor organization of its em-ployees,by discharging or refusing to reinstate them,or in any othermanner discriminating against them in regard to their hire or tenureof employment or any term or condition of employment,except tothe extent permitted by Section 8 (a) (3) ofthe Act.(b) Interrogating its employees regarding their union activities,affiliations or sympathies,in a manner constituting interference, re-straint, or coercion,in violation of Section 8 (a) (1) of the Act.(c)Threatening its employees or applicants for employment thatitwould close its plant or visit other reprisals upon them if they joinor assist the above-named union,or any other labor organization, orif they select such union as their bargaining representative.(d) Soliciting its employees to renounce union representation.(e)Warning its employees that any other employee had been dis-charged because of activities in support of the above-named union,or any other labor organization.(f) Threatening its employeesthat it willengage in surveillance oftheir union activities.(g) In any other mannerinterfering with,restraining,or coercingits employees in the exercise of their right to self-organization,to formlabor organizations,to join or assist AmalgamatedClothingWorkersof America, AFL-CIO, or any otherlabor organization,to bargaincollectively throughrepresentativesof theirown choosing, and toengage in concertedactivities for thepurpose of collective bargainingor othermutual aid or protection,or to refrain from any or all suchactivities,except tothe extent that such rightmay be affected by aneArm8trong Tine and Rubber Company,111NLRB708, 709, footnote 3, enfd. 228 F. 2d159 (C A. 5). 234DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDagreement requiring membership in a labor organization as a'Condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.'2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :-:.,(a)Offer Bessie W. Stinson immediate and full reinstatement to herformer or a substantially equivalent position, without prejudice, toher seniority or other rights and privileges, and make her whole forany loss of pay she may have suffered as a result of the discriminationagainst her, in the manner- set forth in the Intermediate Report inthe section entitled "Recommendations."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records, and reports,and all other records necessary to analyze the amount of back pay dueand the rights of employment under the terms of this Order.(c)Post at its plant at Richton, Mississippi, copies of the noticeattached hereto, marked "Appendix."' Copies of said notice, to be'furnished by the Regional Director for the Fifteenth Region, shall,after being' duly signed by the Respondent's representative, be postedby it immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that these notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for the Fifteenth Region in writ-ing, within ten (10), days from the date of this Order, as'to what'stepsthe Respondent had taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed -insofar as it alleges unfair labor practices not found to, havebeen committed herein.7In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to-effectuate the policies of the National LaborRelations Act, as amended, you are notified that :WE WILL NOT discourage membership in Amalgamated Cloth-ing Workers of America, AFL-CIO, or any other labor organiza-tion of our employees, by discharging or refusing to reinstatethem, or in any other manner discriminating in regard to theirhire or tenure of employment or any term or condition of em- MID-SOUTH MANUFACTURING COMPANY, INC:235ployment, except to the extent -permitted by Section 8 (a) (3)of the Act.WE WILL NOT interrogate our employees regarding their unionactivities, affiliations or sympathies, in a manner violative of-Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees or applicants for employ-ment that we will close our plant or engage in-other reprisalsagainst them if they join or assist the above-named union, or anyother 'labor organization, or if they select such union as -theirbargaining representative.WE WILL NOT solicit our employees to renounce union repre-sentation.WE WILL NOT warn our employees that any other employee hadnamed union, or any other labor organization.WE WILL NOT threaten our, employees that we will engage insurveillance of their union activities.WE WILL NOT in any other manner interfere with, restrain, oi'coerce our employees in' the exercise of their right to self-or-ganization, to form, labor organizations, to join or assist theabove-named union, or any other labor organization, to bargaincollectively through representatives of their own choosing, to en-gage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may beaffected by an, agreement requiring membership in.a labor or-ganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL offer to Bessie W. Stinson immediate and full rein-statement to her former or a substantially equivalent position,without prejudice to any seniority or other rights and privilegespreviously enjoyed, and make her whole for any loss of pay suf-fered as a result of the discrimination against her.All our employees are free to become, remain, or refrain from be-coming or remaining, members of the above-named union, or anyother Labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct.MID-SOUTH MANUFACTURINGCOMPANY,INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,aiid must not be altered, defaced, or covered by any other material. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTThese cases involve allegations that Mid-SouthManufacturing Company, Inc.,Richton,Mississippi,herein called the Respondent,has interfered with,restrained,and coerced its employees in certain specified respects since May 11, 1956, anddischarged employee Bessie W. Stinson on May 11,1956,and has since failed andrefused to reinstate her, because of her membership in and activities on behalf ofAmalgamated ClothingWorkers ofAmerica,AFL-CIO,the Charging Party, hereincalled the Union,and to discourage membership in and activities on behalf of theUnion.It is alleged that this violated Section 8 (a) (1) and(3) of the NationalLabor RelationsAct, asamended (61 Stat.136), herein called the Act.The caseswere consolidated.After thefiling of a consolidated complaint by the GeneralCounsels and the filing of an answer by the Respondent,a consolidated hearingwas held before me from April 16 to 19,1957,inclusive,at Hattiesburg and Richton,Mississippi.All parties were represented and participated fully in the hearing.During the hearing,accompanied by representatives of the General Counsel andthe Respondent,2 I viewed the Respondent's plant for the purpose of acquaintingmyself with its physical characteristics and the type of operations performed there.After the close of the hearing, the General Counsel and the Respondent filed briefs,which have been duly considered3Upon the entire record in these cases, and from my observation of thewitnesses,I make the following:FINDINGS OF FACTThere is no dispute, the Board has held,4 and it is found, that the Respondentis engaged in commerce within the meaning of the Act and its operations meetthe Board's jurisdictional standards,5 and the Union is a labor organization withinthe meaningof the Act.A. Events up to and including May 11, 1956The Respondent commenced operations in its Richton plant late in 1955 or earlyin 1956.By May 1956 the Respondent employed at least 60 employees in itsRichton plant, under the supervision of Samuel W. Hicks, plant manager.Materialis first cut in the cutting department and is then sent to the stitching departmentfor sewing and trimming operations. In the stitching department, a machineoperator is generally assigned to a particular machine on a more or less permanentbasis.On May 8,8 after the close of the workday, 5 or 6 employees of the Respondentmet in the home of Lonnie Walley, the husband of a former employee .7They wereThe designation "General Counsel" includes the General Counsel of the NationalLabor Relations Board and his representatives at the hearing.2 The representatives of the Charging Party waived their rights in the matterIn its answer and at the hearing, the Respondent moved to dismiss the complaint asto all events alleged to have occurred more than 6 months before February 8, 1957, thedate of service of the First Amended Charge in Case No. 15-CA-964. The motion wasdenied.It was renewed in the Respondent's brief.As the original charge in Case No15-CA-925 was served on May 18, 1956, and the original charge in Case No. 1:-CA-964was served on October 5, 1956, the ruling made at the hearing denying the Respondent'smotion to dismiss is adhered to.Gaynor News Company, Inc. v. N. L. R. B.,347 U. S. 17,footnote 30.' In an unpublished Decision and Direction of Election Issued September 4, 1956, inCase No. 15-RC-1426.5 The Respondent is a Mississippi corporation with an office in Cleveland, Ohio, and aplant in Richton, Mississippi.It is engaged in the manufacture of work clothing forcustomers located outside the State of MississippiDuring the year 1956, the Respondentperformed services at its Richton plant in relation to materials sent to the Respondent byits customers from points outside the State of MississippiThe finished products, valuedat In excess of $300,000, were shipped by the Respondent, upon direction of its customers,from its Richton plant to points outside the State of Mississippi.During the same period,the Respondent received in excess of $100,000 for services performed.e All dates refer to the year 1956, unless otherwise noted.7Walley's wife had been discharged by the Respondent a few days before, and he hadvigorously protested.The Respondent contends that Walley then attempted to interestthe Respondent's employees in the Union out of pique or revenge. I deem it unnecessaryto probe Into Walley's motivation. MID-SOUTH MANUFACTURING COMPANY, INC.237addressed by James Jackson,businessagent for the Union. It was decided todiscuss: with other employees-the possibility-'of organizing the plant, and'to meetagain the following evening.Accordingly, on May 9, the matter of joining theUnion was discussed among the employees.That night, Jackson again met with11 employees of the Respondent, all of whom signed cardsdesignatingthe Unionas their bargaining agent.On May 10 union cards were distributed to employeesat the plant, and some were signed.That afternoon Minnie Edwards, floorladyin thestitching department, discovered that union cards were being handed outand that employees were being solicited to join the Union. She gave several ofthe cards to Hicks and informed him that they were being passed around. Inaddition, she told Hicks that the employees who were active in passing out theseunion cardswere Greda Faye Barnes, Bessie W. Stinson, Margie Odom, FannieGreenwood, Eula Edwards,9 Mellie Dykes, and Albany Brewer.9Hicks put oneof the union cards in his desk drawer.Either late that afternoon or early the nextmorning,Hicks pulled the timecards of Barnes and Stinson from the timeclockrack and took them into his office.He also removedStinson'spillow from hermachine and brought it into the office.When Barnes and Stinson arrived for work on May 11, they were summoned toHicks' office.Present in the office at the time was Emilie Rundell, the Respondent'soffice girl and bookkeeper.Barnes, arrived there first and said: "I know why youwant to see me-on account of my production."Hicks replied that Barnes' pro-duction had dropped materially the previous day.Barnes explained that she hadnot felt well the day before, but that she knew she could do better that day.Atthis point, Stinson entered the office.Hicks asked: "Are you girls satisfied withyour work here?" Stinson replied that she was.Hicks said: "I thought I told yougirls that if there was anything that you wasn't satisfied with to come and talk itover with me." Stinson replied that she had not heard such an instruction. Hicksthen opened his desk drawer and, taking out a union card, stated that he had heardthat Barnes and Stinson had been handing them out, and asked Stinson if she knewanything about it.Stinson admitted that she had done so, but denied that Barneshad been involved.Hicks again opened his desk drawer, took outBarnes' timecard,handed it to Barnes, and told Barnes to go to work, admonishing her to "keep yournoseclean."Barnes left the office.Hicks then remarked that he had always triedto be fair with the employees and asked Stinson why she had tried to "stab me inthe back."Stinson answered that she did not feel that way about it, but pointed outcertain specific benefits she thought the Union could bring to the employees.Hicksretorted that the Union could get "nasty and dirty and filthy." Stinson remarkedthat there were other employees in the plant besides herself who were furtheringthe Union's interests.Hicks replied that he would find out who they were.Hicksthen consulted some production sheets lying on his desk and stated that Stinson'sproduction had been unsatisfactory for some time, that there had been no notice-able increase for the past few weeks and that he would have to terminate her,Stinson asked what Hicks intended to do about the other employees who were notmaking production.Hicks replied that they would have to be weeded out. Stinsonrequested 2 more weeks' time, but Hicks refused, saying that he could not affordto give her 2 more weeks.He added that if he found a job he thought she coulddo, he would recall her.Hicks then gave Stinson her pillow, and she left.ioHicks then summoned Greenwood to the office and stated that he had beeninformed that she was part of a group attempting to sign up employees for theUnion.Greenwood denied taking part in such an effort.Hicks asked if he had notbeen fair with the employees and-if they were trying to "stick a knife in [his] back."He also referred to the Union as "one of the dirtiest, nastiest, slickest, slimiestthings that ever was," and said that he would appreciate it if the employees"wouldn't try to push" the Union.According to Greenwood, Hicks added thateNot to be confused with Minnie Edwards, the floorlady in the stitching department.sThe findings that Minnie Edwards gave several union cards to Hicks on May 10 andtold him the names of the employees responsible are based on Hicks' testimony on cross-examinationHe first denied, but later admitted, that Barnes was one of the employeesnamed by Edwards.ioThe findings of fact regarding this conversation are based upon a synthesis of thetestimony of Hicks, Stinson, and Rundell (who overheard only part).Barnes did nottestify.In addition,Stinsonalso testified that Hicks referred to her as a "good employee"and threatened that if the Union came in rest periods would be eliminated and requiredproduction would be even higher than it then was.Hicks denied making these statements.His denialsin these respects are credited.- 238DECISIONS OF NATIONAL. LABOR RELATIONS BOARDhe had sent Stinson home that morning because she was passing out union cards,that if the Union came in the plant would close, and that Greenwood should "keep[her] nose clean."Hicks denied stating to Greenwood that he had sent Stinsonhome for passing out union cards or that if the Union came in the plant wouldclose, but admitted that Stinson's name "could have" been mentioned during theconversation and that he might have warned Greenwood to keep her nose clean.Rundell, who apparently was present during this interview, 11 did not testify regard-ing this incident, although she took the stand as a witness for the Respondent withrespect to other matters.Greenwood was discharged by the Respondent-in Sep-tember, 12 and- I am aware of the possibility that she might be a disgruntled formeremployee.But in view of Hicks' admission that Stinson's name came up, and thefailure of the Respondent to corroborate Hicks' testimony through Rundell-theonly other person present, and still in the Respondent's employ 13-I credit Green=wood's testimony and find that the conversation occurred substantially as relatedby her.After Greenwood left the office Minnie Edwards, the floorlady in thestitching department, told her "Bessie Stinson had to go home this morning forsticking her neck out for the Union."Hicks also called Dykes into his office and stated that it had come to his attentionthat she was part of a group which was passing out union cards to other employees.Dykes denied it.Hicks remarked that *the plant was too young for a union.Hicks also summoned Brewer to the office and, in Rundell's presence, told herthat he had heard that she, Stinson and Barnes had been giving out union cards.Brewer denied that she had done so.Hicks remarked that he felt that this activitywas "stabbing me in the back" and warned that, if the Union came in, the plantwould close.Brewer asked why Stinson had been terminated.Hicks replied that itwas not because of her union activities, but because of her low production.Thenboth Hicks and Brewer laughed.14That afternoon, Hicks called Eula Edwards to his office and, in Rundell's pressence, told Edwards there was a rumor going around that she was one of the em-ployees working for the Union. Edwards replied that this was not so. Hicks thenstated that organizing a union "was dirty;; slimy work and. it would -get..you :wliereyou couldn't sleep at night," that the Respondent had' tried to give the employees"everything a union could give them," that "we had rather not have" a union in theplant, and -that he "would appreciate it if she wouldn't" have anything to do withthe Union.Finally,Hicks summoned Odom. In Rundell's presence, Hicks told Odom thather name "had been brought up in this union deal."Odom denied taking part inthe Union's organizational drive.Hicks further stated: "Well, I'd rather you pullout of it. It's one of the nastiest, dirtiest, slimiest things that there is.You girlsare trying to stick a knife in my back. I'm going to try to do for you all anythingthe Union would do." Odom then asked if the Respondent would supply the em-ployees with hospital insurance.Hicks replied that "he was going to talk to theboss about that."B. Interference, restraint, and coercion by Hicks1. InterrogationThe ,complaint allege. that on May 111 Hicks "interrogated employees about their-union membership, desires, activities, and feelings, and about the union affiliations,u Greenwood testified that Rundell was there.Hicks at first testified thatRundell waspresent, but later testified that he was not positive that Rundell remainedin the officeduring the entire conversation.Rundell herself was not asked about thismatter whenshe testified.12A charge was filed with the Board in Case No. 15-CA-964 alleging,interaka, thatGreenwood's discharge was discriminatory.However, her name does not appear in thecomplaint.'92Wigmore, Evidence (3d ed.), section 284; andN. L. R. B. v Wallicketal.,198 F.2d 477, 483 (C. A 3).14Ther findings .of fact with respect to this conversation are based uponBrewer'scredited testimony, which was not substantially contradicted by either Hicks'or Rundbli;'except in one respect, Hicks denied telling Brewer that if the'Union came in the plainwould close. In view of the Respondent's failure to corroborate this denial throughRundell when she was on the stand, and as Brewer was an employee of the Respondentat the time she testified and therefore unlikely to fabricate testimony damaging to theRespondent(Claussen Baking Company,115 NLRB 834), I do not credit Hicks' denialin this respect. MID-SOUTH MANUFACTURING COMPANY, INC.239desires, activities, and feelings of other employees."The answer admits that onMay 11 Hicks "discuss[ed] the Union organizing drive with several employees," butdenies that he uttered "any coercive statements."The parties stipulated,-and I find;that at all material times Hicks was a supervisor within the meaning of the Act.The evidence discussed above clearly shows that on May 11 Hicks questionedBarnes, Stinson, Greenwood, Dykes, Brewer, Eula Edwards, and Odom about theiractivities on behalf- of the Union.The Board has -held that the legality of any ques-tioning of employees by an employer depends upon "whether,under all the circum'stances,-theinterrogation reasonably tends to restrain or interfere with the employeesin the exercise of rights guaranteed by the Act." [Emphasis supplied.] 15Apply=ing this test -to the facts at -hand, I am of the opinion, and find, that Hicks' inter-rogations of-Greenwood and Brewer on May 11 regarding-their union activities, in thecontext of threats in the same conversation that the plant would close if the Unioncame in, were violative of Section 8 (a) (1) of the Act.16 I do not pass upon thelegality of Hicks' interrogation- of Barnes, Stinson, Odom, Eula Edwards, or Dykes,as in any event this would not affect the scope of the remedial order recommendedhereafter.I regard Stinson's statement respecting Barnes' union activities as volunteered,rather than as given in response to a question directed at Stinson.Accordingly, Ifind no probative evidence that on May 11 Hicks questioned any employee- "aboutthe union affiliations, desires, activities and feelings of other employees," as allegedin. the complaint.I2.Threatsof reprisalIThe complaint alleges that on May 11 Hicks "told employees that he hoped `fortheir sakes' that they were not union adherents or were not working on behalf ofthe Union"; and "told employees if they were in favor of the Union to go backwhere they formerly worked."The answer admits that Hicks told "several" em-ployees that he hoped for their sakes that the Union would not succeed in its organiz-ing efforts.In view the admission in the answer, I find that on May 11 Hicks told some em-ployees that he hoped "for their sakes" that they were not union members. Inmy opinion, however, Hicks may well have merely been underscoring his assertedbelief that the officials of the Union would attempt to take advantage of-the em-ployees.Thus, he- told Stinson that she might become "the goat" to do "the dirtywork for the Union";-he warned other employees that the Union might cause friendsto-"become enemies over it"; and he told Brewer that the Union "may give [her]a job out of town some place . . . carrying picket signs." In view of these-state-ments, I find that Hicks' expressed hope that "for their sakes" the employees wouldnot support the Union did not necessarily imply a threat of any action by the Re-spondent, and therefore was not violative of the Act.The allegation that Hicks told employees that if they were in favor of the Unionthey should go back to their former employment is not supported by the record.Indeed, at oral argument, the General Counsel candidly admitted that "there mightbe a failure of proof" regarding this allegation.3.Threats to discover the names of union adherentsThe complaint alleges, and the answer denies, that on May 11 Hicks "threatenedemployees that-he was-going to-find'out the names of all union adherents in theplant."According to Stinson, the following exchange took place during her in-terview with Hicks on May 11:So, I said, "Well, do you think it will do any good for you to fire me?" Isaid "Remember, there is ten other girls in the plant that's got cards that isgoing to be here working right on."He said, "Yes," that he knew that, buthe would find out who they were. I said, "Well, you might and you might not,because," I said, "don't anybody else know who the others are who have signedin the plant unless they tell them themselves."And I said, "I don't think theywould go doing that."Well, he said he-would find out who they are. 'He-saidthat he still had a few friends left in the plant.-I perceive here no threat to indulge in illegal interrogation or illegal surveillance.On the contrary, these remarks are consistent with a desire to convey Hicks' ex-15 BlueFlash'Express, Inc.,109 NLRB 591, 593.-2A Spartanburg Sportswear Company,116 NLRB 1914, enfd. (C A. 4). 240DECISIONSOF NATIONAL LABOR RELATIONS BOARDpectation that his"few friends left in the plant"would voluntarily convey,the in-formation:Hence it is found that these remarks by Hicks were not-`necessarilycoercive.4. Soliciting withdrawals from the UnionThe complaint alleges,and the answer denies, that on May 11 Hicks"solicitedwithdrawals from among the Respondent's employees"and "instructed employeesnot to have anything to do with the Union."As found above, Hicks told Green-wood he would appreciate it if the employees"wouldn't try to push"theUnion.He also stated to Odom,referring to the Union:"I'd rather you pull out of it."He also told Eula Edwards that he"would appreciate it if she wouldn't" have any-thing to do with the Union.Inmy opinion,these remarks were protected bySection 8(c) of the Act.C. The discharge of Bessie W. Stinson1.FactsBessieW. Stinson was employed by the Respondent on January 30.Her jobwas to run a single needle sewing machine in the stitching department,and theparticular operation she performed was stitching down front facings on work shirts.She was one of the employees who attended the Union's first organization meetingon May 8.She also was present at the union meeting on May 9 and signed a cardthat evening designating the Union as her bargaining agent.On May 10, Stinsonobtained the signatures of four of her fellow workers on union cards.On thefollowingmorning,May 11, she was discharged by Hicks under circumstancesrelated above.She has not worked for the Respondent since.She was replacedin the job of stitching down front facings on May 28 by Mary Breland.2.The GeneralCounsel's caseFrom what has been set forth above,it is clear that Stinson was an active adherentof the Union from the time of its advent in the Respondent'splant.Her namewas among those given by Minnie Edwards to Hicks on May 10 as supporters of theUnion, thus giving Hicks reason to suspect her of prounion activities.This sus-picion was confirmed on the morning of May 11 when Stinson admitted to Hicksthat she had distributed union cards among the employees.Indeed, Hicks admittedon the stand that at the time he discharged Stinson he knew of her union activities.It is so found.Let us next examine Hicks' attitude toward the Union on May 11. As previouslyfound,he threatened Greenwood and Brewer on May 11 that the plant would closeif the Union came in. Finally,on the same day he frequently referred to the Unionas "nasty and slimy,"and accused its adherents of stabbing him in the back.Onthe basis of these facts,it is found that on May 11 Hicks was strongly antagonisticto the Union and resentful of any employee who supported it. In reaching thisconclusion,the contents of literature distributed to the employees by the Respond-ent the following fall on the eve of a representation election has not been consid-ered, as that occurred many months later and cannot be related back to showunion animus on May 11.17When Hicks learned of the Union's advent, his desire to prevent the Union fromsuccessfully organizing the Respondent's employees galvanized him into almostimmediate action.Without losing much time,he interrogated all seven of theemployees whose names were supplied to him by Minnie Edwards as being unionsupporters.Six of these denied having taken part in union activities;they wereretained in the Respondent's employ.The seventh,Stinson,admitted that she haddistributed union cards;she was discharged forthwith.On the same day, Hicksinformed Greenwood that he had sent Stinson home because she had passed outunion cards,and laughed when he told Brewer that Stinson's discharge had notbeen inspired by her(Stinson's) union activities.Likewise,Minnie Edwards toldGreenwood that Stinson had been let go "for sticking her neck out for the Union."3.The Respondent's defenseThe Respondent, in its answer,admits that Stinson was discharged on May 11,but denies that this was because of her union activities.On the contrary, theanswer alleges that Stinson"was discharged for low production,and her repeated1TCf.LesterManufacturing Company,112 NLRB843, 851,footnote 21. MID-SOUTH MANUFACTURING COMPANY, INC.241refusals,to improve herproduction."The Respondent does not, however,contendthat there was any dissatisfaction regarding the quality of Stinson's work.About 3 to 6 weeks after Stinson began working for the Respondent (thus inlateFebruary or early March), Stinson was working at a machine on the aisle.Often other employees passing by spoke to her and this interfered with her pro-duction.Remarking that Stinson's "rent was past due," Hicks moved her toanother machine away from the aisle.When Stinson asked why she was beingmoved, Hicks replied: "I think you will do better over here."After this, therewas improvement in Stinson's work.Hicks testified that thereafter he talked toStinson "repeatedly" about her production, the last time within a week of herdischarge, and each time she replied that she was doing the best that she could.'8Hicks further testified that Stinson's retention had been "in question for the past2 to 3 weeks previous to" May 11, that he had decided to discharge Stinson beforehe called her into his office on May 11, and that she was discharged for "lowproduction."When asked on cross-examination why he dischargedStinsonat that particulartime,he answered "because we felt that we had put enough moneyand we needed the machine to get somebody else on it who could do a better job."Hicks further testified that, at the time, he was attemping to get the operators whowere stitching down front facings to achievean averagedaily production of "around45 dozen" shirts.The Respondent's brief refers to Stinson's "poor work record" at other plantsfrom 1952 to 1956, pointing out that she "worked a total of not over a year and ahalf" during that period.The record shows that Stinson closed fronts on pantsforDixie Reliance in 1952, sewed women's clothing for Bascilla's from JanuaryuntilMay 1955, and was employed at Freedom Reliance from July 1955 to January1956setting flieson pajama pants. It further shows that she left all three of thesejobs voluntarily, and that Dixie Reliance offered her reemployment.Although herproduction at Dixie Reliance was only about 75 percent of quota and only slightlybetter at Freedom Reliance, her production was never criticized at either plant.Moreover, her work for these two firms was of a type substantially different fromthe job she performed for the Respondent.Stinson's personnel card in the Respondent's records shows that she was dis-charged because she "could not make production."Hicks discharged employeeRachelWalley on May 2 because she was "unable to make production," andGreenwood in the fall of the year for "both low production and bad quality ofwork."4.Conclusions regardingStinson'sdischargeIt is necessary to analyze the Respondent's defense, and Hicks' testimony insupport of it,in somedetail.In the first place, while Hicks spoke to Stinson anumber of times about her production, he admitted that he "talked to every girlseveral times about . . . production."There is nothing to indicate that Hicksfound it necessary to reprimand Stinson for low production more frequently thanother operators.In the second place, the incident when Stinson was moved toa different machine away from the aisle occurred months before her discharge, andwas followed by an improvement in her production. In the third place, theRespondent's production records of the four operators engaged in stitching downfront facings up to May 11 do not bear out Hicks' implication that Stinson's produc-tion was below average as compared with that of other employees engaged on thesameoperation.They also indicate that an improvement in Stinson's productiontook place during the final weeks of her employment.Fourthly, Hicks' testimonythat he had been considering discharging Stinson for 2 or 3 weeks before May 11and discharged her on May _11 because he needed her machine at that particulartime is questionable, as he neither had her final paycheck prepared in advance 19nor a replacement for her inmind.Indeed, no replacement for her appears tohave been obtained until May 28 20And Hicks further testified that there wereis Stinson denied that Hicks had discussed her production with her at any time be-tween the incident when she was moved to a machine away from the aisle and the inter-view on the morning of May 11Neither Hicks nor Stinson impressed me as particularlycandidAs between the two, however, I consider Hicks the more reliableThereforeStinson's denial in this respect is not credited.10 It is true that Hicks had taken Stinson's pillow into his officeBut this act was notas indicative of an irrevokable decision to discharge as the preparation of a severancecheck would have been10Hicks' testimony that a replacement for Stinson was hired "the next week" is con-tradicted by the Respondent's records.483142-59--vol. 120-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDmore machines in the plant than he had operators, thus negating his earlier testi-mony that he needed Stinson's machine for her replacement. It is accordinglyfound that Hicks' decision to discharge Stinson was not made until the afternoonof May 10 or the morning of May 11, after he had learned of the Union's advent.In the fifth place, although Hicks mentioned a figure of 45 dozen shirts per day,he readily admitted that no actual production standards existed at the plant onMay 11. In the sixth place, the record does not bear out the Respondent's conten-tion that before coming to work tor the Respondent Stinson had a "poor workrecord."Finally, it is significant that when Hicks called Stinson to his office onMay 11 he discussed the Union with her first, and did not mention the subjectof her production until after she admitted her part in the union activities.Underall the circumstances I am convinced, and find, that the matter of production wasnot a motivating cause of Stinson's discharge, but was a mere pretext used by Hicksto disguise his true reason. In reaching this conclusion, the earlier discharge ofRachelWalley for low production has been considered, but is deemed insufficientto support the Respondent's defense that Stinson was discharged for the same reason.What, then, was the real cause of Stinson's discharge? In view of Hicks' unionanimus, Stinson's known prounion activities, the timing of the discharge so soon afterHicks first learned of the Union's advent, the fact that Stinson was the only employeequestioned on May 11 who admitted her part in the Union's campaign, Hicks' state-ment to Greenwood that he had sent Stinson home for distributing union cards, andMinnie Edwards' similar statement to Greenwood, I conclude that Stinson's dischargewas discriminatory, 'being based solely on her union activities. It therefore violatedSection 8 (a) (1) and (3) of the Act. In reaching this conclusion, the fact thatStinson was summarily discharged in the middle of a workweek has not been reliedupon, as there is no evidence that such a summary discharge varied from the Re-spondent's usual personnel practices.21D. EventsafterMay 11, 1956On May 18, the Union filed with the Board charges herein in Case No. 15-CA-925,alleging that Stinson's discharge was discriminatory and violative of Section 8 (a) (3)of the Act.On the same day, the Union filed with the Board a petition in Case No.15-RC-1426, seeking certification as the exclusive bargaining representative of theRespondent's production and maintenance employees, with certain exclusions.Ahearing on the representation petition was held on July 11.On September 4 theBoard issued a decision (unpublished) directing that an election be held among theproduction and maintenance employees at the Respondent's Richton plant, with cer-tain exclusions, to determine whether or not they desired to be represented by theUnion for purposes of collective bargaining.During the weeks which followed, boththe Respondent and the Union distributed literature to the employees with respect tothe pending election.On the morning of October 2, during working time, Hicksshut off the machinery, assembled the employees in the plant, and addressed them.On the morning of October 3 during a coffee break, Jones spoke to the employeesin the plant lunchroom.This speech will be discussed at greater length hereafterThe election was held on the afternoon of October 3, and resulted in the defeat ofthe Union.On October 8 the Union filed objections to conduct affecting the resultsof the election on the ground, among others, that the Respondent permitted Jonesto enter the plant and address the employees during working time within 5 hoursof the election.On February 20, 1957, the Regional Director issued his report onobjections in which he found that the objections raised material and substantial issuesaffecting the results of the election, and recommended that it be set aside and a secondelection be directed.Thereafter, the Respondent filed exceptions to Regional Direc-tor's report on objections to election.The Board's records, of which I take official notice, show that after the hearingherein the following actions were taken by the Board. On May 28, 1957, the Boardissued a Supplemental Decision, Order, and Second Direction of Election,22 in which21 In the fall of the year, Odom acted as observer for the Union in a Board-conductedelection at the Respondent's plant.The Respondent points to the fact that Odom wasthereafter retained in its employ as indicative of its innocence regarding Stinson's dis-chargeHowever, the retention of Odom in the fall cannot be related back to showHicks' attitude on May 11, especially since an unfair labor practice charge intervened.Moreover, "the fact that Respondent retained some union employees does not exculpatehim from the charge of discrimination as to those discharged "N. L. R. B. v. W. C. NaborsCompany,196 F. 2d 272, 276 (C. A. 5), cert denied 344 U. S. 86522 117 NLRB 1786. MID-SOUTH MANUFACTURING COMPANY, INC.243it found that Jones' speech at the plant on the morning of the election "interferedwith the employees' freedom of choice in the selection of a bargaining representative"in violation of the election rule set forth inPeerless Plywood.23Accordingly, theBoard set aside the election held on October 3, 1956, and directed that a new electionbe held.On June 19, 1957, the Board issued an order permitting the Union to with-draw its petition in Case No. 15-RC-1426.E. Interference, restraint, and coercion by Edwards1.The status of Edwards as a supervisorAt all material times, Minnie Edwards was a floorlady in the stitching department.Hicks spent practically every day at the plant and from 90 to 95 percent of his timeon the production floor supervising operations of the cutting and stitching depart-ments.He was the only admitted supervisor in the plant.Edwards' duties werelimited to the stitching department which contained slightly less than 60 employees.Edwards was hourly paid and punched a time clock, but her pay was higher thanthat of any other employee in the department. Edwards rarely engaged in produc-tion work.Her principal duties were to instruct less experienced operators, to helpoperators with any difficulty they experienced in their work, to record each operator'sproduction at the end of the workday, "to be sure that everybody has work," "to keepthings flowing smoothly," and to relay Hicks' orders to the operators. She had noauthority to hire, discharge, discipline, or give time off to any employee.Nor didEdwards have authority to transfer an employee from one machine to another, al-though Hicks sometimes consulted her before ordering such a move. If Edwardsdiscovered that a mistake had been made in the stitching of shirts, she could takethe garments in question back to the operator responsible for the error and direct herto rework them. It was the duty of the bundle boy to see that each operator was keptsupplied with cut work, and the duty of the mechanic to fix machines which hadbroken down, but Edwards sometimes called the attention of the bundle boy or themechanic to situations they had overlooked where their services were needed. Inaddition, Edwards sometimes informed Hicks when an operator seemed to be run-ninglow and needed more work. On the rare occasions when Hicks was absent,Edwards was in charge of the plant.It should be noted that (1) the allegation in the complaint that Edwards was a"supervisor and agent" of the Respondent was not denied in the answer; (2) in ad-vance of the representation election held on October 3, Edwards'namewas omittedfrom the list of eligible voters with the concurrence of the Respondent; and (3) theRegional Director, in his report on objections, found that Edwards was a supervisorwithin themeaningof the Act.The General Counsel maintains that Edwards was, during all material times, asupervisor within themeaningof the Act.The Respondent denies this.An analysisof Edwards' duties, functions and authority, taking into account the fact that underthe Respondent's view the ratio of rank-and-file employees to supervisors would beat least 60 to 1, indicates that she was clothed with authority responsibly to directthe employees in the stitching department, and that the exercise of such authority byher was not of a merely routine nature, but required the use of independent judgment.It follows that she was a supervisor within themeaningof the Act.242.Threats to applicants for employmentThe complaint alleges, and the answer denies, that late in September Edwards"told prospective employees that if the Union won the representation election theRespondent would close down its plant."In August, Verda Anderson and Bernice Strickland went to see Edwards at herhome.Edwards' mother was present.Anderson and Strickland asked Edwardsto help them obtain jobs at the Respondent's plant.Edwards answered that shewould do all she could to help. She added that if they were employed they mustvote against the Union because if the Unioncamein the doors would be closedand nobody would have a job.In September, about 2 weeks before the election, Strickland again visited Edwardsat her home, this time accompanied by Rhea Mills. They asked Edwards to helpthem secure employment at the Respondent's plant and Edwards promised to dox+ Peerless Plywood Company,107 NLRB 427.24 Salant and Salant, Incorporated,92 NLRB417, 422; andJoilttK4d8 Togs, et al.,117 NLRB 393. 244DECISIONS OF NATIONAL LABOR RELATIONS 130ARDwhat she could.Edwards also stated that if the Union came in Hicks would closethe factory.Anderson,Strickland,and Mills were applicants for employment and as suchwere entitled to the rights guaranteed by Section 7 of the Act.25 Section 8 (a) (1)of the Act protected them against interference with these rights.Edwards' threatsto them were therefore violative of Section 8 (a) (1).3.Threats to employeesThe complaint alleges, and the answer denies, that early in June, in mid-September,and late in September Edwards "told employees that the Respondent's plant wouldbe shut down if the Union won the representation election."There is ampleevidence to support this allegation.Thus, employee Mildred Creel testified thatEdwards made such a threat to her about 2 months before the election;employeeAgnes Easterling testified to a similar warning to her by Edwards a few days beforethe election;employee Katherine Nicholson r-'_z,ted a similar statement by Ed-wards to her about 2 weeks before the election;employee Ada Walley testified thatEdwards made such a threat to her a few days before the election;employee AnnieMae Keller testified that a similar threat was made to her by Edwards late in June;and Brewer related a similar experience about a week before the election.In addition, Greenwood testified that Edwards stated to her"several times" thatif the Union came in "we would be laid off and go right out that door";Andersontestified that on September 1 when she began to work for the Respondent Edwardswarned her: "Now, you'd better stay on the right side with this union and not betalking for it.If you do and it's found out you'll be lost your job";and GenevieveBreland testified that in May she overheard Edwards tell Odom and other employeesthat"if they didn'tstop signing those union cards and trying to get the union inthat the plant would probably close down."The testimony of Creel, Easterling,Nicholson,Ada Walley, Keller,Brewer,Greenwood,Anderson,and Breland inthis respect was not contradicted.It is accordingly found that these incidentsoccurred substantially as related by the employees named,and that such threatsviolated Section 8 (a) (1) of the Act.The Respondent,in its brief,urges that the coercive effect of these threats byEdwards was"neutralized"by Hicks' statements on the eve of the election thatthe employees should vote as they pleased.However, in view of the extent andcharacter of Edwards'unlawful threats and the fact that Hicks himself had engagedin conduct violative of the Act,I cannot agree that the statements referred to hadthe purging effect ascribed to them by the Respondent 26This defense thereforelacks merit.The complaint also alleges,and the answer denies, that late in May Edwards"threatened employees that they would be discharged if they did not sign cardswhich stated they were not interested in joining the Union";told employees late inSeptember"that they should vote against the Union in the representation electionin order to keep in the good graces of the plant superintendent";and told employeesearly in October that Hicks"had agreed with the local business men that underno circumstances would he sign a contract with the Union."The record containsno evidence to substantiate these allegations.F. Interference,restraint,and coercion by Jones1.The status of Jones as an agent of the RespondentThe complaint alleges that the Respondent"authorized,condoned,ratified andengaged in" certain conduct of "its agent,Henry Jones."The answer denies thatthe Respondent"authorized,ratified or engaged in any acts or conduct of HenryJones."The factory in which the Respondent'smanufacturing operations are conductedis owned by Perry County and leased to the Respondent.Perry County is governed-°Phelps Dodge Corpv.N L. R. B.,313 U. S. 177Hicks' testimony indicates thatneither Stricklandnor Millsfiledwritten applications for employment which reached him.Nevertheless,having applied for work orally to Edwards,a supervisor,they were jobapplicantsIn any event,Anderson was later employed by the Respondent and there canbe no doubt that she was an applicant for employment at the time of the conversationsin questionzeFord Radio&'Mica Cbrporatson,115'NLRB '1046, 1075 ;Graber Manufacturing Com-pany.Inc,111 NLRB 167, 169. MID-SOUTHMANUFACTURING COMPANY, INC.245by a board of supervisors, composed of 1 supervisor for each of the county's 5districts.The supervisor for District Three, in which the Respondent'splant islocated, was at all material times Henry Jones, a funeral director in Richton..Hewas active in persuading the Respondent to locate its plant in Richton.The townof Richton advertised for help and had prospective employees fill out job applica-tions.When the Respondent was ready to start operations, Jones turned over thesejob applications to Hicks.Some of the applicants were interviewed by Hicks andhired as part of the plant's original work force.On the matter of the relationship between Jones and the Respondent, Jonestestified as follows:Q.Mr. Jones, did you have an agreement with Mid-South ManufacturingCompany when they were negotiating to come here that you would try tokeep the Union out for a period of time if they decided to come?-A. Thatwas discussed, and I couldn't tell you, I wouldn't want to say either way,because that was a discussion and there wasn't any record of it, just discussedabout it, and I don't know exactly whether we would or not, but I did discussit ina general meeting, just discussing about it. So, we didn't have any speci-fied time for anything, as I know of.Hicks did not take part in the negotiations leading up to the lease.However, hetestified to certain conversations which he had with Jones, presumably after theRespondent began operations in Richton.His testimony was as follows:Q. (By Mr. Amblister.)Now, didn't you tell Henry Jones that whateverthe county or the businessmen could do to help that they could go aheadand do?*******A. . . I don't believe I said anything in that many words.Q.Well,Mr. Hicks, if you submitted an affidavit to that effect to ouroffice,would you try to recall whetheror notyou said that or somethingsimilar to thatin anaffidavit that you gave the Board's office?Specificallyan affidavit of October 3, 1956, "I told him that we didn't want the Unionand whatever they could do to help they could do."-A. Well, that wouldbe about right.Q.Would it be correct?-A. That's right.Imean,we didn't want theUnion at this time and whatever they could do to help, why sure, it would beappreciated.Itwas to their interest, too.They were vitally interested.Imean the businessmen of Richton; and they had asked fromtime to timewhat they could do.*******Q.... I asked you if you gave them an O. K. to go ahead and do what-ever they wanted to do about keeping the Union out.******A. I told them that anything they could help do would be appreciated, sure.On the basis of the above testimony,it isfound that Hicks clothed Jones withgeneralauthority on behalf of the Respondent to impede the progress of theUnion's campaign among the Respondent's employees 272.Preparation and distribution of antiunion cardsThe complaint alleges, and the answer admits, that late in May and early in.June Jones "prepared and distributed to Respondent's employees cards reading asfollows:I, the undersigned, am not interested in any union representation whatsoeverat the Mid-South Mfg. Co. I am employed there now and do not want to berepresented by any union.(Signed) -----------------------------------The complaint further alleges, and the answer denies, that late in May andearly in June Jones "solicited employees . . . to withdraw from or refrain frombecoming members of a union and to sign cards as described . . . above."27Lincoln BrassiereCo., Inc.,117 NLRB 1237;RelianceManufacturingCompany v.N. L. R. B,125 F. 2d 311, 317 (C. A7) ; A. M. AndrewsCompany of Oregon,X112NLRB626, 637-638; andWaynisne,Inc., et al,81NLRB 511, 512. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDJones testified that he personally typed the stencil for the cards on his own type-writer, and supplied the paper, and that they were reproduced on the mimeo-graph machine of a local Baptist church. Jones distributed a few to employeesof the Respondent at their homes and solicited their signatures.He also gavesome blank cards to other merchants and businessmen in Richton.He testifiedthat he did not need any list of the Respondent's employees as he knew who theywere.Late in May, Jones and Ben Stevens, the Mayor of Richton, informedHicks of the number of signatures obtained and offered the signed cards toHicks.Hicks replied "that it was their doings, that they should hang onto them."On May 29, Hicks wrote to the Board's representative as follows:The businessmen of Richton conducted a survey and have secured signedstatements indicating that over 60 employees of this plant do not want aUnion.The businessmen hold these names for your inspection.The signed cards were eventually presented by Jones to the Respondent's counsel,who told Jones that they were "no good."After that, Jones "didn't see any usein keeping them," so he "just threw them away."In view of the admission in the answer and Jones' testimony, it is found thatJones distributed these cards to employees, as alleged.It is also found thatJones' solicitation of employees to sign these antiunion cards was within the scopeof his general authority, and hence the Respondent is responsible therefor. It isfurther found that such solicitation by an employer of employees to affix theirsignatures to a document proclaiming their antiunion sentiments constituted a viola-tion of Section 8 (a) (1) of the Act.283.Threats of reprisalThe complaint alleges, and the answer denies, that in mid-June Jones told "anindividual that as long as he, Jones, had anything to do with the Respondent'splant neither the individual nor the individual's wife would ever get a job withRespondent, because of their interest in the Union."There is no allegation thatthe alleged remark was made in the presence of, or was communicated to, anyemployee of the Respondent.LonnieWalley, a farmer whose wife had been discharged by Hicks early inMay, testified that in mid-June he had a conversation with Jones in a store inRichton during which Jones stated: "Lonnie Walley, as long as I've got anythingto do with the Mid-South Manufacturing Company here in Richton you nor yourwife will neither one ever work there." Jones admitted that he had a conversa-tionwith Lonnie Walley, but denied making the statement attributed to him. Ideem it unnecessary to resolve this conflict.Even if Lonnie Walley's testimonywere to be believed, employee Mellie Dykes (who had been talking to Jones in thestore before Lonnie Walley began the conversation) had left before the remark inquestion was allegedly made; and Ras B. Walley, a former employee,29 came intothe store at the end of the conversation, apparently after the statement in ques-tion was allegedly uttered.Thus the General Counsel has failed to allege or showthat Jones' statement, if it was made at all, was made in the presence of, or wascommunicated to, any employee of the Respondent.Absent proof of such com-munication, the alleged remark was not violative of Section 8 (a) (1) of the Act 304. Jones' speech of October 3Early on the morning of October 3, Jones was informed that rumors were abroadthat he was responsible for the circulation of a petition requesting the Respondentto employ only residents of Perry County.Alarmed that this rumor might ad-versely affect his business relationship with the families of those employees of theRespondent who resided in other counties, Jones telephoned to Hicks and asked per-mission to address the Respondent's employees in the plant, adding that there wererumors going around which were hurting his business which he wanted to straightenout.Hicks replied that Jones could not come into the work area or address theemployees during working time, but was free if he desired to speak to them in the28Endicott-Johnson Corporation,108 NLRB 88, 9729Ras B Walley began to work for the Respondent early in January and worked thereabout 5 months30 CfRedly Coo tage Company,110 NLRB 1742, 1744-1745; andFord RadiodMicaCwporation, supra,at 1066-1067 MID-SOUTH MANUFACTURING COMPANY, INC.247lunchroom during their morning coffee break 31Accordingly, at the morning coffeebreak, Jones entered the lunchroom and asked the employees to listen to him.32Atthe time Minnie Edwards, the floorlady in the stitching department, and about 70employees were in the room, drinking and talking. Jones told them that the rumorsthat he had circulated a petition to have the Respondent discharge residents of othercounties was untrue, that the employees could vote in the election any way they wished,and that if the Respondent's plant closed he would not go hungry and he was surethat none of the employees would.The election was held that afternoon.The Board, it, its Supplemental Decision, Order, and Second Direction of Electionin Case No. 15-RC-1426, found that Jones' speech concerned the election and wasmade with the Respondent's consent.Clearly, on the present record, the speech waswithin the generalauthority conferred on Jones by Hicks.The Board, however, didnot pass upon the Union's contention that the speech contained threats; that issuemust now be resolved.The General Counsel maintains that Jones' "statements ...about plant closedown constitute a clear threat amounting to restraint,interferenceand coercion." I cannot agree.While the matter is not entirely free from doubt,I conclude that the General Counsel has failed to establish by a fair preponderanceof the evidence that Jones' reference to the possibility of the plant closing down con-stituted an express or implied threat that the Respondent would resort to economicreprisal if the Union won the election.G. Further alleged interference, restraint, and coercion by HicksThe complaint alleges, and the answer denies, that late in May and early in JuneHicks "instructed employees to sign documents signifying they were not interested ina union."Employee Mildred Marie Ball testified that she obtained one of the cardsdescribed above from a merchant in Richton and asked Hicks if it would be all rightfor her to sign one of the "cards that the businessmen were handing out" and thatHicks replied in the affirmativeHicks testified that he had receivedsimilar inquiriesfrom employees during the period these cards were being distributed, and that hereplied that it was up to them and that it would be all right with him if the employeessigned the cards.In view of Hicks' testimony, I find that the incident in question occurred substan-tially as described by Ball. In my opinion, Hick's affirmative response to Ball's ques-tion was not coercive. I find no merit in the contention of the General Counsel at oralargument that it constituted "instructions to employee Mildred Ball [violative] ofthe Act."H.Matters not coveredinthe complaintThe General Counsel introduced evidence which may be looked upon as tending toindicate that the Respondent engaged in certain acts of interference, restraint, andcoercion not set forth in the complaint.The Board has stated that "when an issuerelating to the subject matter of a complaint is fully litigated at a hearing, the TrialExaminer and the Board are expected to pass upon it even though it is not specificallyalleged to be an unfair labor practice in the complaint." 33 In line with that rule, Ifind that all instances of alleged interference, restraint, and coercion discussed here-after relate to the subject matter of the complaint.The question then remainswhether they were "fully litigated" at the hearing. If so, it is my duty to decide thematters on the merits, although not mentioned in the complaint.1.As to HicksItwill be recalled that Greenwood testified that during her conversation with Hickson May 11. Hicks stated that if the Union came in the plant would close. Likewise,Brewer testified that in her conversation with Hicks on the same date, Hicks madea similar statement to her.Hicks denied making such statements. In view of Hicks'denials, I find that the matter was "fully litigated" at the hearing.34Hicks'denials inaz The employees are paid for their time during the coffee breaks, and "it is their timeto do with what they want to."as The lunchroom is consideredpart of theplant and is across a corridor from the office.33Monroe Feed Store,112 NLRB 1336,1337.But compareMartel Mills Corporation,118 NLRB 618, first paragraph in footnote 3. It is true that there is contrary authority,for example,N. L. R. B. v. I. B. S. Mfg Co. etat., 210 F. 2d 634, 637 (C. A. 5). However,with all due respect for the United States Court of Appeals for the Fifth Circuit, I amconstrained to follow the Board's rule until the Supreme Court has ruled to the contrary.34Texas-Natural Gasoline Corporation,116 NLRB 405, 411. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis respect were not convincing and are not credited. It is therefore found that onMay 11 Hicks threatened Greenwood and Brewer that if the Union came in the plantwould close, and that such threats were violative of Section 8 (a) (1) of the Act.Greenwood further testified that in the same conversation Hicks stated that he hadsent Stinson home that morning because she was passing out union cards, and warnedGreenwood to "keep [her] nose clean."Hicks denied telling Greenwood that hehad sent Stinson home for passing out union cards, but admitted that he might havewarned Greenwood to keep her nose clean. In view of this testimony by Hicks, I findthat the matter was "fully litigated" at the hearing.Hicks' denial that he told Green-wood that he had sent Stinson home that morning because of her union activity is notcredited and it is found that he did make the statement and that he further warnedGreenwood to keep her nose clean.Coupled as it was with a statement of howStinson had been treated, the admonition that Greenwood should keep her nose cleanwas clearly a warning as to what she might expect if she engaged in activities similarto those for which Stinson had been punished.Accordingly, it was violative ofthe Act.Greenwood further testified that in January, when she was first employed bytheRespondent, she remarked to Hicks that in her prior job the employer hadaccorded insurance benefits to employees and that Hicks replied that the Respondentwould institute an insurance program for its employees at some later time.Green-wood was cross examined by counsel for the Respondent about this statement. Inaddition, the Respondent's counsel questioned employee Mildred Creel as to whetheror not Hicks or any other representative of the Respondent had agreed to furnishpaid holidays or hospital insurance for the employees.Odom testified that duringher discussion with Hicks on May 11, Hicks promised that he would "try to do foryou all anything the Union would do" and that when Odom asked if the Respondentwould grant the employees hospital insurance, Hicks replied that "he was goingto talk to the boss about that."Hicks was questioned about this part of his con-versationwith Odom, but was unable to recall whether or not the matter ofinsurance had been discussed. In view of the cross-examination of Greenwood andCreel and the testimony of Hicks, it is found that the matter of whether or not theRespondent promised its employees certain benefits, including insurance, as aninducement for them to refrain from union activities was "fully litigated" at thehearing.So far as Greenwood's testimony is concerned, the alleged promise ofHicks to institute an insurance program was nebulous and was made long beforetheUnion began to organize the Respondent's employees. It therefore did notconstitute an offer of benefits for abandonment of the Union.With regard to thediscussion with Odom on May 11 that he would "talk to the boss about" hospitalinsurance benefits for the employees, such a statement is too indefinite to form thebasis for a finding that Hicks promised hospital insurance as an inducement for theemployees to withdraw their support of the Union.2.As to EdwardsItwill be recalled that Greenwood testified that on May 11, after leaving theoffice,Minnie Edwards, the floorlady in the stitching department, told her "BessieStinson had to go home this morning for sticking her neck out for the Union."It does not appear that Greenwood was cross-examined about this alleged conver-sation, nor was Edwards called to the stand and questioned with regard thereto.Moreover, the incident was not mentioned by the parties at oral argument.Underall the circumstances, it is found that the matter of whether or not this statementof Edwards should be considered as a separate and distinct violation of Section 8(a) (1) of the Act was not "fully litigated" at the hearing 353.As to JonesLonnie Walley testified that in June he met Jones in a store and that a conversationbetween them ensued, during the course of which Jones stated: "I'll tell you onething, Lonnie Walley, if those girls vote that Union in I'll take the county equipment,county trucks, county labor, and move the equipment out of this factory in Richton."Walley's testimony in this respect was corroborated in part by that of Ras B. Walley,a former employee of the Respondent who was present, but was denied by Jones.In view of Jones' denial, I find that the matter was "fully litigated" at the hearing.I deem it unnecessary to resolve the conflict regarding this conversation.Evenassuming that the statement attributed to Jones by the Walleys was made, and evenassuming that it was within the scope of the general authority conferred by Hicks85Ford Radio dMicaCorporation, supra,at 1075. SOUTHERNCALIFORNIAPIPE TRADES249upon Jones, the statement would nevertheless not constitute a violation of theAct, in the absence of evidence that it was made in the presence of, or was latercommunicated to, an employee of the Respondent.4.As to RundellVerda Anderson testified that when she began to work for the Respondent onabout September 1, Emilie Rundell, the Respondent'sbookkeeper and office girl,stated to her: "I guess Minnie [Edwards]has already told you if you vote for thisUnion and it comes in we won't nobody have a job." Anderson was cross-examinedconcerning this testimony.Even though Rundell later testified,she was not ques-tioned regarding this incident.In view of the cross-examination of Anderson bythe Respondent's attorney,it is found that the matter was "fully litigated" at thehearing.As Rundell did not deny making the statement,I find that the statementwas made substantially as related by Anderson.However, the General Counselhas failed to produce evidence that Rundell was a supervisor or agent of theRespondent within the meaning of the Act.Accordingly,the statement which shemade to Anderson is not attributable to the Respondent.Upon the basis of the above findings of fact and upon the entire record in thesecases, I make the following:CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America,AFL-CIO,isa labor organiza-tion within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of BessieW. Stinson,thereby discouraging membership in the above-named labor organiza-tion, the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (3) ofthe Act.3.By such conduct, and by other acts interfering with, restraining,and coercingitsemployees in the exercise of rights guaranteed in Section 7 of the Act, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1) of the Act.4.The above-described unfair labor practices tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce and constitute unfairlabor practices affecting commerce within the meaning of Section 2 (6) and (7)of the Act.[Recommendations omitted from publication.] 3638About a month after her discharge,Stinson underwent surgery and was hospitalizedfor 8 daysAccordingly,in determining the amount of back pay due her, the periodduring which she was physically unable to work should be excluded.Columbia PicturesCorporation,et at.,82 NLRB 568, 584.Southern California Pipe Trades District Council No. 16 of theUnited Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, AFL-CIO, and its Locals Nos. 78, 114,202, 230, 250,280, 364, 398,403, 484, 494,545, 582,and 761andPaddock Poolsof California,Inc.;S.Glen Hickman Plumbing Co.; andPlumbing-Heating and Piping Employers Council of SouthernCalifornia,Inc.Case No. 21-CB-840.March 31, 1958DECISION AND ORDEROn February 26,1957, Trial Examiner James R. Hemingway issuedthis Intermediate Report in this proceeding, finding that the Respond-120 NLRB No. 36.